Kane, J.,
dissents and votes to affirm in the following memorandum. Kane, J. (dissenting). Although questions involving compliance or waiver by conduct (estoppel) would necessitate the development of additional facts before they could be resolved, I conclude that the instant judgment refusing to stay arbitration should be affirmed because the language of the parties’ contract is itself sufficient to indicate a waiver of the provisions of subdivision 1 of section 3813 of the Education Law. The statute establishes a condition precedent which must be satisfied before legal action can be instituted. That condition, however, is not a period of limitations for, once it is met, a prospective litigant may commence the action or proceeding within ordinarily applicable time limits. The language of the agreement, on the other hand, merely specifies that a demand for arbitration must be made within a reasonable time, but in no event later than the time fixed by the period of limitations that would otherwise govern litigation of the particular matter. In Matter of Board of Educ. (Heckler Elec. Co.) (7 NY2d 476), there was no inconsistency between the contract and the statute; the contractor was required to submit his claim to the board in any event (supra, p 483). Here, we are dealing with a broad arbitration clause which does not insist on board action prior to a demand for arbitration and, since true Statutes of Limitation are rarely, if ever, shorter than three months, the relevant terms of the present agreement should be judicially construed as an implicit waiver of the statute.